Citation Nr: 1505645	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active duty service from December 1963 to December 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains a copy of the September 2014 hearing transcript.  Otherwise the records are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case must consider all electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

These claims must be remanded for additional development, to include obtaining outstanding records and etiological opinions.

The Veteran asserts that his hearing loss and tinnitus resulted from in-service noise exposure.  He testified that he worked as an aircraft props and rotor mechanic and was exposed to noise from engines, aircrafts, and power tools.  See Board Hearing Transcript (Tr.) at 4.  Noise exposure is consistent with the circumstances of his service and is conceded.  See 38 U.S.C.A. § 1154(a) (West 2014).  The evidence also indicates that he has tinnitus and bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385.  See, e.g., January 2010 VA examination.  The remaining question is whether there is competent evidence of a nexus between the in-service noise exposure and his hearing loss and tinnitus.

First, the Veteran's Reserve records must be obtained.  The Veteran testified that he first became aware of tinnitus and hearing loss during Reserve training in June 1967.  See Hearing Tr. at 6; August 2009 statement.  The claims file does not include any records pertaining to his Reserve service.  Therefore, a remand is necessary to ensure that all efforts to obtain these records have been exhausted.

Second, a clarifying opinion is needed regarding bilateral hearing loss and tinnitus because the January 2010 VA examiner's opinion was inadequate.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to his military service, noting that the Veteran's hearing was within normal limits at induction and separation, and there was no significant threshold shift.  The examiner, however, based his opinion on an inaccurate factual premise.

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA purposes, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


At the time of the Veteran's October 1963 induction examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
20 (35)
15 (25)
20 (30)
---
20 (25)
LEFT
20 (35)
15 (25)
25 (35)
---
5 (10)

The induction examination report indicates the Veteran's ears were abnormal, but did not demonstrate hearing loss for VA purposes; however, it was noted that the Veteran had hearing loss and his physical profile notes a "2" under the column "H" for hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (noting that PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation and a rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments, but ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given).  

At the time of the Veteran's December 1965 separation examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
15 (30)
20 (30)
20 (30)
---
-5 (0)
LEFT
20 (35)
20 (30)
20 (30)
---
10 (15)

The separation examination report indicates the Veteran's ears were abnormal, but without hearing loss for VA purposes and hearing loss was not noted; however, on the corresponding Report of Medical History, the Veteran indicated that he had hearing loss.  

The January 2010 VA examiner did not convert the audiometric findings into ISO standards and did not consider the fact that hearing loss was noted at induction and separation.  Therefore, the opinion was inadequate.  Moreover, to the extent he based his opinion on the fact that hearing loss during service did not meet the regulatory requirements for hearing loss disability for VA purposes, the Board notes that a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159 (1993).  For these reasons a remand is necessary to obtain another medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's Reserve records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After the development requested in item (1) is completed, refer the claims file to the VA examiner who conducted the January 2010 VA audiological examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner is asked to provide an opinion as to the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that there was an increase in or aggravation of the Veteran's hearing loss disability during active service?  

b. If the answer to (a) is yes, is there undebatable evidence that the increase in hearing loss was due to the natural progress of the disease?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is related to service, including in-service acoustic trauma.  

The examiner must consider the Veteran's lay statements regarding in-service noise exposure and the onset of his hearing loss and tinnitus.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

